                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           STATESVILLE DIVISION
                              5:18-cv-00146-RJC

 CANDACE BRANNON BRITTAIN,                 )
                                           )
               Plaintiff,                  )
                                           )
          v.                               )
                                           )
 NANCY A. BERRYHILL,                       )
 Acting Commissioner of Social             )
 Security,                                 )
                                           )
               Defendant.

                                        ORDER

      Upon Consideration of Defendant’s Motion to Dismiss, (Doc. No. 8), the

record in this case, and the applicable law, specifically 42 U.S.C. § 405(g) and (h), it

is hereby:

      ORDERED that the Motion to Dismiss by Defendant, Nancy A. Berryhill,

Acting Commissioner of Social Security, BE and hereby is GRANTED; and it is

further

      ORDERED that the Clerk shall enter judgment DISMISSING this action as

of the date of this Order and mail copies of this Order to Plaintiff’s Counsel.

      SO ORDERED.


                                               Signed: March 29, 2019
